        Case 2:21-cv-00359-MJH-PLD Document 27 Filed 07/20/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KAI D. INGRAM,                                        )
                                                      )
         Plaintiff,                                   )        Civil No. 21-359
                                                      )         Judge Marilyn J. Horan/
                  v.                                  )         Magistrate Judge Patricia L. Dodge
                                                      )
SCI SMITHFIELD, et al.,                               )
                                                      )
         Defendants.                                  )


                                         MEMORANDUM ORDER

         This case has been referred to United States Magistrate Judge Patricia L. Dodge for

pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and

Rule 72 of the Local Rules for Magistrate Judges. On June 25, 2021, the Magistrate Judge

issued a Report and Recommendation, ECF No. 24, recommending that Plaintiff’s Motion for

Preliminary Injunction, ECF No. 18, be denied. Plaintiff timely filed Objections. ECF No. 25.

The filing of timely objections requires the district judge to “make a de novo determination of

those portions of the report . . . to which objection is made.” 28 U.S.C. § 636(b)(1); Sample v.

Diecks, 885 F.2d 1099, 1106 n. 3 (3d Cir. 1989); Fed. R. Civ. P. 72(b)(3).1

         Following a de novo review of the relevant pleadings and documents in this case,

together with the Report and Recommendation, and Objections thereto, the Court finds that

Plaintiff’s Objections do not undermine the recommendation of the Magistrate Judge. Plaintiff

Objects to the Magistrate’s conclusion that he has not demonstrated a reasonable probability of

eventual success in this litigation because his request for preliminary injunctive relief is not

cognizable in a section 1983 action. Specifically, the Magistrate Judge determined that


1
  Plaintiff also raises several issues that were not the subject of the Report and Recommendation and therefore will
not be addressed by this Court.
       Case 2:21-cv-00359-MJH-PLD Document 27 Filed 07/20/21 Page 2 of 2




Plaintiff’s request for injunctive relief in the form of an order directing that he be immediately

released to parole (to a halfway house or other location) is a challenge to “the fact or duration of

his confinement,” which is not permitted in a section 1983 action. Preiser v. Rodriguez, 411

U.S. 475, 489 (1973). Plaintiff argues that the law cited by the Magistrate Judge is inapplicable

here because he is not challenging his original state conviction sentence or his 12 ½ to 25 year

resulting sentence. However, Plaintiff is seeking to invalidate the duration of his current

confinement by requesting “an injunction compelling speedier release . . . that necessarily

implies the unlawfulness of the State’s custody.” Wilkinson v. Dotson, 544 U.S. 74, 81 (2005).

Therefore, his request for preliminary injunctive relief is not cognizable in this action.

Plaintiff’s Objections are overruled, and the Report and Recommendation will be adopted as the

Opinion of the Court.

       Accordingly, the following order is entered:

       AND NOW, this 20th day of July 2021, it is hereby ORDERED as follows:

       The Magistrate Judge’s Report and Recommendation, ECF No. 24, dated June 25, 2021,

is adopted as the Opinion of the Court. IT IS FURTHER ORDERED that Plaintiff’s Motion for

Preliminary Injunction, ECF No. 18, is DENIED.

       This matter is referred back to the Magistrate Judge for further proceedings.




                                               _s/Marilyn J. Horan
                                               Marilyn J. Horan
                                               United States District Judge




                                                  2
